OPINION — AG — ** APPOINTMENT — APPROVAL OF THE SENATE — SALARY ** IF A PERSON IS APPOINTED BANK COMMISSIONER ' WHILE THE LEGISLATURE IS IN SESSION ' HE IS 'NOT' ENTITLED TO DRAW HIS SALARY AS SUCH OFFICER DURING SAID SESSION, THAT IS, UNTIL HIS APPOINTMENT IS CONFIRMED BY THE STATE SENATE. HOWEVER, SINCE MR. MOREHEAD WAS APPOINTED BANK COMMISSIONER IN 1950, PRIOR TO THE CONVENING OF THE 23RD LEGISLATURE, HE 'IS' ENTITLED TO CONTINUE TO DRAW HIS SALARY AS SUCH OFFICER DURING THE TIME THE PRESENT LEGISLATURE IN IN SESSION. (APPOINTMENT, CONFIRMED BY THE STATE SENATE, WAGE, SALARY, RESIGNS) CITE: 6 Ohio St. 3 [6-3] (LEGISLATURE) (FRED HANSEN)